Newburger, J.
The plaintiff, as administratrix of her mother’s estate, brings this action to recover certain moneys which she charges the defendant wrongfully obtained.
It appears that the plaintiff’s mother was sick with paralysis, and on the 14th day of September, 1892, was taken to the French hospital for treatment.
The defendant was her physician before she went to the hospital, and it appears it was he who suggested her being taken there, where she died on the- twenty-second day of Hovember of the same year.
It further ■ appears that during the stay of the plaintiff’s intestate at the hospital the defendant, who was then one of the regular staff of physicians of the hospital, obtained of the decedent a bank book issued by the Manhattan Savings Institution, and thereafter presented to the savings institution three drafts, amounting to the sum of $354, which the bank paid.'
Plaintiff claims that the drafts were not the act of plaintiff’s intestate, in that during the whole time she was in the hospital, including the dates of the alleged execution of the drafts, she was mentally incapacitated and unable to underr stand ■ the . nature and character of the transaction, and incapable of assenting'to the execution of the drafts.
The case was properly submitted to the jury by the trial justice, and a careful reading of the printed case fails to disclose any error in the admission of testimony that would warrant us in disturbing the verdict of the jury.
The judgment appéaled from must be affirmed, with costs.
Ehrlich, Ch. J., and Vah Wyck, J., concur.
Judgment affirmed, with costs.